Exhibit 10.17
TRUE DRINKS HOLDINGS, INC.
2013 STOCK INCENTIVE PLAN
 
1. Purpose of Plan. The purpose of the True Drinks Holdings, Inc. 2013 Stock
Incentive Plan (the “Plan”) is to advance the interests of True Drinks Holdings,
Inc. (the “Company”) and its stockholders by enabling the Company and its
Subsidiaries to attract and retain persons of ability to perform services for
the Company and its Subsidiaries by providing an incentive to such individuals
through equity participation in the Company and by rewarding such individuals
who contribute to the achievement by the Company of its operational and
financial objectives.
 
Pursuant to the Plan, the Company may grant (i) “incentive stock options,”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) stock options that do not qualify as incentive
stock options (“Non-Qualified Stock Options”). No option granted under the Plan
shall be treated as an incentive stock option unless the stock option agreement,
which evidences the grant, refers to such option as an incentive stock option
and such option satisfies the requirements of Section 422 of the Code. Pursuant
to the Plan, the Company may also grant Restricted Stock Awards.
 
As used herein, the term “parent” or “subsidiary” shall mean any present or
future corporation which is or would be a “parent corporation” or “subsidiary
corporation” of the Company as the term is defined in Section 424 of the Code
(determined as if the Company were the employer corporation).


2. Definitions. The following terms will have the meanings set forth below,
unless the context clearly otherwise requires:


2.1. “Board” means the Board of Directors of the Company.


2.2. “Broker Exercise Notice “ means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares, or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and /or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer.
 
2.3. “Change in Control” means an event described in Section 10.1 of the Plan.


2.4. “Code” means the Internal Revenue Code of 1986, as amended.


2.5. “Committee” means the group of individuals administering the Plan, as
provided in Section 3 of the Plan.


2.6. “Common Stock” means the common stock of the Company; par value $0.001 per
share, or the number and kind of shares of stock or other securities into which
such Common Stock may be changed in accordance with Section 4.3 of the Plan.


2.7. “Disability” means the disability of the Participant such as would entitle
the Participant to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the participant or,
if no such plan exists or is applicable to the Participant, the permanent and
total disability of the Participant within the meaning of Section 22(e)(3) of
the Code.


2.8. “Eligible Recipients” means all employees (including, without limitation,
officers and directors who are also employees) of the Company or any Subsidiary,
any non-employee director, consultants and independent contractors of the
Company or any Subsidiary and any joint venture partners (including without
limitation, officers, directors and partners thereof) of the Company or any
Subsidiary.


2.9. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
-1-

--------------------------------------------------------------------------------

 
 
2.10. “Fair Market Value” means, with respect to the Common Stock, as of any
date (or, if no shares were traded or quoted on such date, as of the next
preceding date on which there was such a trade or quote), the closing market
price per share of the Common Stock as reported on that date.


2.11. “Incentive Award” means an Option or Restricted Stock Award granted to an
Eligible Recipient pursuant to the Plan.


2.12. “Incentive Stock Option” means a right to purchase Common Stock granted to
an Eligible Recipient pursuant to Section 6 of the Plan that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code.


2.13. “Non-Employee Director” means any member of the Board of Directors of the
Company who is not an employee of the Company or any Subsidiary.


2.14. “Non-Statutory Stock Option “ means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that does not
qualify as an Incentive Stock Option.


2.15. “Option” means an Incentive Stock Option or a Non-Statutory Stock Option.


2.16. “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under the Plan.


2.17. “Previously Acquired Shares” means shares of Common Stock that are already
owned by the Participant or, with respect to any Incentive Award, that are to be
issued upon the grant, exercise or vesting of such Incentive Award.


2.18. “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 7 of the Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 7.


2.19. “Retirement” means termination of employment or service pursuant to and in
accordance with the regular (or, if approved by the Board for purposes of the
Plan, early) retirement/pension plan or practice of the Company or Subsidiary
then covering the Participant, provided that if the Participant is not covered
by any such plan or practice, the Participant will be deemed to be covered by
the Company plan or practice for purposes of this determination.


2.20. “Securities Act” means the Securities Act of 1933, as amended.


2.22. “Subsidiary” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant equity
interest, as determined by the Committee.


2.23. “Tax Date” means the date any withholding tax obligation arises under the
Code for a Participant with respect to an Incentive Award.


3.   Plan Administration.


3.1. The Committee. The Plan shall be administered by the Committee as appointed
from time to time by the Board of Directors of the Company, which may be the
Compensation Committee of the Board of Directors. Except as otherwise
specifically provided herein, no person, other than members of the Committee,
shall have any discretion as to decisions regarding the Plan. The Company may
engage a third party to administer routine matters under the Plan, such as
establishing and maintaining accounts for Plan participants and facilitating
transactions by participants pursuant to the Plan.
 
In administering the Plan, the Committee may adopt rules and regulations for
carrying out the Plan. The interpretations and decisions made by the Committee
with regard to any question arising under the Plan shall be final and conclusive
on all persons participating or eligible to participate in the Plan.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.2. Authority of the Committee.


(a) In accordance with and subject to the provisions of the Plan, the Committee
will have the authority to determine all provisions of Incentive Awards as the
Committee may deem necessary or desirable and as consistent with the terms of
the Plan, including, without limitation, the following:


(i) the Eligible Recipients to be selected as Participants;


(ii) the nature and extent of the Incentive Awards to be made to each
Participant (including the number of shares of Common Stock to be subject to
each Incentive Award, any exercise price, the manner in which Incentive Awards
will vest or become exercisable and whether Incentive Awards will be granted in
tandem with other Incentive Awards) and the form of written agreement, if any,
evidencing such Incentive Award;


(iii) the time or times when Incentive Awards will be granted;


(iv) the duration of each Incentive Award; and


(v) the restrictions and other conditions to which the payment or vesting of
Incentive Awards may be subject. In addition, the Committee will have the
authority under the Plan in its sole discretion to pay the economic value of any
Incentive Award in the form of cash, Common Stock or any combination of both.


(b)  The Committee will have the authority under the Plan to amend or modify the
terms of any outstanding Incentive Award in any manner, including, without
limitation, the authority to modify the number of shares or other terms and
conditions of an Incentive Award, extend the term of an Incentive Award,
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award, accept the surrender of any outstanding
Incentive Award or, to the extent not previously exercised or vested, authorize
the grant of new Incentive Awards in substitution for surrendered Incentive
Awards; provided, however, that the amended or modified terms are permitted by
the Plan as then in effect, and that any Participant adversely affected by such
amended or modified terms has consented to such amendment or modification. No
amendment or modification to an Incentive Award, however, whether pursuant to
this Section 3.2 or any other provisions of the Plan, will be deemed to be a
regrant of such Incentive Award for purposes of this Plan.


(c) In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other change in corporate structure or shares,
(ii) any purchase, acquisition, sale or disposition of a significant amount of
assets or a significant business, (iii) any change in accounting principles or
practices, or (iv) any other similar change, in each case with respect the
Company or any other entity whose performance is relevant to the grant or
vesting of an Incentive Award, the Committee (or, if the Company is not the
surviving corporation in any such transaction, the board of directors of the
surviving corporation) may, without the consent of any affected Participant,
amend or modify the vesting criteria of any outstanding Incentive Award that is
based in whole or in part on the financial performance of the Company (or any
Subsidiary or division thereof) or such other entity so as equitably to reflect
such event, with the desired result that the criteria for evaluating such
financial performance of the Company or such other entity will be substantially
the same (in the sole discretion of the Committee or the board of directors of
the surviving corporation)following such event as prior to such event; provided,
however, that the amended or modified terms are permitted by the Plan as then in
effect.


4. Shares Available for Issuance.


4.1. Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.3 of the Plan, the maximum number of shares of Common Stock that will
be available for issuance under the Plan will be 20,000,000 shares.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.2. Accounting for Incentive Awards. Shares of Common Stock that are issued
under the Plan or that are subject to outstanding Incentive Awards will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan. Any shares of Common Stock that are
subject to an Incentive Award that lapses, expires, is forfeited or for any
reason is terminated unexercised or unvested and any shares of Common Stock that
are subject to an Incentive Award that is settled or paid in cash or any form
other than shares of Common Stock will automatically again become available for
issuance under the Plan. Any shares of Common Stock that constitute the
forfeited portion of a Restricted Stock Award, however, will not become
available for further issuance under the Plan.


4.3. Adjustments to Shares and Incentive Awards. In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin-off) or any
other change in the corporate structure or shares of the Company, the Committee
(or, if the Company is not the surviving corporation in any such transaction,
the board of directors of the surviving corporation) will make appropriate
adjustment (which determination will be conclusive) as to the number and kind of
securities available for issuance under the Plan and, in order to prevent
dilution or enlargement of the rights of Participants, the number, kind and,
where applicable, exercise price of securities subject to outstanding Incentive
Awards.


5. Participation. Participants in the Plan will be those Eligible Recipients
who, in the judgment of the Committee, have contributed, are contributing or are
expected to contribute to the achievement of economic objectives of the Company
or its Subsidiaries. Eligible Recipients may be granted from time to time one or
more Incentive Awards, singly or in combination or in tandem with other
Incentive Awards, as may be determined by the Committee in its sole discretion.
Incentive Awards will be deemed to be granted as of the date specified in the
grant resolution of the Committee, which date will be the date of any related
agreement with the Participant.


6. Options.


6.1. Grant. An Eligible Recipient may be granted one or more Options under the
Plan, and such Options will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. The Committee may designate whether an Option is to be
considered an Incentive Stock Option or a Non-Statutory Stock Option.


6.2. Exercise Price. The per share price to be paid by a Participant upon
exercise of an Option will be determined by the Committee in its discretion at
the time of the Option grant, provided that (a) such price will not be less than
100% of the Fair Market Value of one share of Common Stock on the date of grant
with respect to an Incentive Stock Option (110% of the Fair Market Value if, at
the time the Incentive Stock Option is granted, the Participant owns, directly
or indirectly, more than 10% of the total combined voting power of all classes
of stock of the Company or any parent or subsidiary corporation of the Company),
and (b) such price will not be less than 85% of the Fair Market Value of one
share of Common Stock on the date of grant with respect to a Non-Statutory Stock
Option.


6.3. Exercisability and Duration. An Option will become exercisable at such
times and in such installments as may be determined by the Committee in its sole
discretion at the time of grant; provided, however, that no Option may be
exercisable after 10 years from its date of grant.


6.4. Payment of Exercise Price. The purchase price of the shares to be purchased
upon exercise of an Option will be payable to the Company in United States
dollars in cash or by check or, such other legal consideration as may be
approved by the Committee in its discretion. The Committee, in its sole
discretion and upon terms and conditions established by the Committee, may allow
such payments to be made, in whole or in part, by tender of a Broker Exercise
Notice, Previously Acquired Shares or by a combination of such methods. The
Committee, in its discretion, may permit a particular Optionee to pay all or a
portion of the Option Price, and/or the tax withholding liability with respect
to the exercise of an Option either by surrendering shares of stock already
owned by such Optionee or by withholding shares of Option Stock, provided that
the Committee determines that the fair market value of such surrendered stock or
withheld Option Stock is equal to the corresponding portion of such Option Price
and/or tax withholding liability, as the case may be, to be paid for therewith.
The Committee, in its sole discretion, may establish such other terms and
conditions for the payment of the exercise price, as it deems appropriate.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6.5. Manner of Exercise. An Option may be exercised by a Participant in whole or
in part from time to time, subject to the conditions contained in the Plan and
in the agreement evidencing such Option, by delivery in person, by facsimile or
electronic transmission or through the mail of written notice of exercise to the
Company (Attention: Chief Financial Officer) at its principal executive office
in Irvine, California and by paying in full the total exercise price for the
shares of Common Stock to be purchased in accordance with Section 6.4 of the
Plan.


6.6. Aggregate Limitation of Stock Subject to Incentive Stock Options. To the
extent that the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which incentive stock options (within the meaning of Section 422 of the Code)
are exercisable for the first time by a Participant during any calendar year
(under the Plan and any other incentive stock option plans of the Company, or
any subsidiary or parent corporation of the Company within the meaning of the
Code) exceeds $100,000 (or such other amount as may be prescribed by the Code
from time to time), such excess Options will be treated as Non-Statutory Stock
Options. The determination will be made by taking Incentive Stock Options into
account in the order in which they were granted. If such excess only applies to
a portion of an Incentive Stock Option, the Committee, in its discretion, will
designate which shares will be treated as shares to be acquired upon exercise of
an Incentive Stock Option.


7. Restricted Stock Awards.


7.1. Grant. An Eligible Recipient may be granted one or more Restricted Stock
Awards under the Plan, and such Restricted Stock Awards will be subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the vesting of such Restricted Stock Awards as it deems appropriate,
including, without limitation, that the Participant remain in the continuous
employ or service of the Company or a Subsidiary for a certain period or that
the Participant or the Company (or any Subsidiary or division thereof) satisfy
certain performance goals or criteria.


7.2. Rights as a Stockholder; Transferability. Except as provided in Sections
7.1, 7.3 and 11.3 of the Plan, a Participant will have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Restricted Stock Award under this Section 7 upon the
Participant becoming the holder of record of such shares as if such Participant
were a holder of record of shares of unrestricted Common Stock.


7.3. Dividends and Distributions. Unless the Committee determines otherwise in
its sole discretion (either in the agreement evidencing the Restricted Stock
Award at the time of grant or at any time after the grant of the Restricted
Stock Award), any dividends or distributions paid with respect to shares of
Common Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same restrictions as the shares to which such dividends or
distributions relate. In the event the Committee determines not to pay such
dividends or distributions currently, the Committee will determine in its sole
discretion whether any interest will be paid on such dividends or distributions.
In addition, the Committee in its sole discretion may require such dividends and
distributions to be reinvested (and in such case the Participants consent to
such reinvestment) in shares of Common Stock that will be subject to the same
restrictions as the shares to which such dividends or distributions relate.


7.4. Enforcement of Restrictions. To enforce the restrictions referred to in
this Section 7, the Committee may place a legend on the stock certificates
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent or to
maintain evidence of stock ownership, together with duly endorsed stock powers,
in a certificateless book-entry stock account with the Company's transfer agent.


8. Effect of Termination of Employment or Other Service.


8.1. Termination Due to Death, Disability or Retirement. In the event a
Participant's employment or other service with the Company and all Subsidiaries
is terminated by reason of death, Disability or Retirement:


 
-5-

--------------------------------------------------------------------------------

 
 
(a) All outstanding Options then held by the Participant will remain exercisable
to the extent exercisable as of such termination following such termination
until the expiration date of such Option;


(b) All Restricted Stock Awards then held by the Participant will vest and/or
continue to vest in the manner determined by the Committee and set forth in the
agreement evidencing such Restricted Stock Award.


8.2. Termination for Reasons Other than Death, Disability or Retirement.


(a) In the event a Participant's employment or other service is terminated with
the Company and all Subsidiaries for any reason other than death, Disability or
Retirement, or a Participant is in the employ or service of a Subsidiary and the
Subsidiary ceases to be a Subsidiary of the Company (unless the Participant
continues in the employ or service of the Company or another Subsidiary), all
rights of the Participant under the Plan and any agreements evidencing an
Incentive Award will immediately terminate without notice of any kind, and no
Options then held by the Participant will thereafter be exercisable, and all
Restricted Stock Awards then held by the Participant that have not vested will
be terminated and forfeited; provided, however, that if such termination is due
to any reason other than termination by the Company or any Subsidiary for
“cause,” all outstanding Options then held by such Participant will remain
exercisable to the extent exercisable as of such termination for a period of one
month after such termination (but in no event after the expiration date of any
such Option).


(b) For purposes of this Section 8.2, “cause” (as determined by the Committee)
will be as defined in any employment or other agreement or policy applicable to
the Participant or, if no such agreement or policy exists, will mean (i)
dishonesty, fraud, misrepresentation, embezzlement or deliberate injury or
attempted injury, in each case related to the Company or any Subsidiary, (ii)
any unlawful or criminal activity of a serious nature, (iii) any intentional and
deliberate breach of a duty or duties that, individually or in the aggregate,
are material in relation to the Participant's overall duties, or (iv) any
material breach of any employment, service, confidentiality or non-compete
agreement entered into with the Company or any Subsidiary.


8.3. Modification of Rights Upon Termination. Notwithstanding the other
provisions of this Section 8, upon a Participant's termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), cause Options (or any part
thereof) then held by such Participant to become or continue to become
exercisable and/or remain exercisable following such termination of employment
or service and Restricted Stock Awards held by such Participant to vest and/or
continue to vest or become free of transfer restrictions, as the case may be,
following such termination of employment or service, in each case in the manner
determined by the Committee; provided, however, that no Option may remain
exercisable beyond its expiration date.


8.4. Breach of Confidentiality or Non-Compete Agreements. Notwithstanding
anything in this Plan to the contrary, in the event that a Participant
materially breaches the terms of any confidentiality or non-compete agreement
entered into with the Company or any Subsidiary or takes any other action that
the Committee, in its sole discretion, deems to be adverse to the interests of
the Company or any Subsidiary (an “Adverse Action”), whether such Adverse Action
occurs before or after termination of such Participant's employment or other
service with the Company or any Subsidiary, the Committee in its sole discretion
may immediately terminate all rights of the Participant under the Plan and any
agreements evidencing an Incentive Award then held by the Participant without
notice of any kind. In addition, to the extent that a Participant takes such
Adverse Action during the period beginning six months prior to, and ending six
months following, the date of such employment or service termination, the
Committee in its sole discretion will have the authority (by so providing in the
agreement evidencing such Incentive Award at the time of grant) to rescind (i)
any grant of an Incentive Award made to such Participant during such period and
(ii) any exercise of an Option of the Participant that was exercised during such
period, and to require the Participant to pay to the Company, within 10 days of
receipt from the Company of notice of such rescission, the amount of any gain
realized from such rescinded grant or exercise. Such payment will be made in
cash (including check, bank draft or money order) or, with the Committee's
consent, shares of Common Stock with a Fair Market Value on the date of payment
equal to the amount of such payment. The Company will be entitled to withhold
and deduct from future wages of the Participant (or from other amounts that may
be due and owing to the Participant from the Company or Subsidiary) or make
other arrangements for the collection of all amounts necessary to satisfy such
payment obligation.


 
-6-

--------------------------------------------------------------------------------

 
 
8.5. Date of Termination of Employment or Other Service. Unless the Committee
otherwise determines in its sole discretion, a Participant's employment or other
service will, for purposes of the Plan, be deemed to have terminated on the date
recorded on the personnel or other records of the Company or the Subsidiary for
which the Participant provides employment or other service, as determined by the
Committee in its sole discretion based upon such records.


9. Payment of Withholding Taxes.


9.1. General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all federal, state and local withholding and employment-related tax requirements
attributable to an Incentive Award, including, without limitation, the grant,
exercise or vesting of, or payment of dividends with respect to, an Incentive
Award or a disqualifying disposition of stock received upon exercise of an
Incentive Stock Option, or (b) require the Participant promptly to remit the
amount of such withholding to the Company before taking any action, including
issuing any shares of Common Stock, with respect to an Incentive Award.


9.2. Special Rules. The Committee may, in its sole discretion and upon terms and
conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment-related tax
obligation described in Section 9.1 of the Plan by electing to tender Previously
Acquired Shares or a Broker Exercise Notice, or by a combination of such
methods.


10. Change in Control.


10.1. Change in Control. For purposes of this Section 10.1, a “Change in
Control” of the Company will mean (a) the sale, lease, exchange or other
transfer of substantially all of the assets of the Company (in one transaction
or in a series of related transaction) to a person or entity that is not
controlled, directly or indirectly, by the Company, (b) a merger or
consolidation to which the Company is a party if the stockholders of the Company
immediately prior to effective date of such merger or consolidation do not have
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act)
immediately following the effective date of such merger or consolidation of more
than 80% of the combined voting power of the surviving corporation's outstanding
securities ordinarily having the right to vote at elections of directors, or (c)
a change in control of the Company of a nature that would be required to be
reported pursuant to Section 13 or 15(d) of the Exchange Act, whether or not the
Company is then subject to such reporting requirements, including, without
limitation, such time as (i) any person becomes, after the effective date of the
Plan, the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 40% or more of the combined voting power of the
Company's outstanding securities ordinarily having the right to vote at
elections of directors, or (ii) individuals who constitute the Board on the
effective date of the Plan cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the effective date of the Plan whose election, or nomination for election by
the Company's stockholders, was approved by a vote of at least a majority of the
directors comprising the Board on the effective date of the Plan will, for
purposes of this clause (iii), be considered as though such persons were a
member of the Board on the effective date of the Plan.


10.2. Acceleration of Vesting. Without limiting the authority of the Committee
under Section 3.2 of the Plan, if a Change in Control of the Company occurs,
then, if approved by the Committee in its sole discretion either in an agreement
evidencing an Incentive Award at the time of grant or at any time after the
grant of an Incentive Award, (a) all Options may become immediately exercisable
in full and may remain exercisable for the remainder of their terms, regardless
of whether the Participants to whom such Options have been granted remain in the
employ or service of the Company or any Subsidiary; and (b) all outstanding
Restricted Stock Awards may become immediately fully vested in the manner
determined by the Committee and/or set forth in the agreement evidencing such.


 
-7-

--------------------------------------------------------------------------------

 
 
10.3. Cash Payment for Options. If a Change in Control of the Company occurs,
then the Committee, if approved by the Committee in its sole discretion either
in an agreement evidencing an Incentive Award at the time of grant or at any
time after the grant of an Incentive Award, and without the consent of any
Participant effected thereby, may determine that some or all Participants
holding outstanding Options will receive, with respect to and in lieu of some or
all of the shares of Common Stock subject to such Options, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the excess of the Fair Market Value of such shares immediately prior to the
effective date of such Change in Control of the Company over the exercise price
per share of such Options.


10.4. Limitation on Change in Control Payments. Notwithstanding anything in
Section 10.2 or 10.3 of the Plan to the contrary, if, with respect to a
Participant, the acceleration of the vesting of an Incentive Award as provided
in Section 10.2 or the payment of cash in exchange for all or part of an
Incentive Award as provided in Section 10.3 (which acceleration or payment could
be deemed a “payment” within the meaning of Section 280G(b)(2) of the Code),
together with any other payments which such Participant has the right to receive
from the Company or any corporation that is a member of an “affiliated group”
(as defined in Section 1504(a) of the Code without regard to Section 1504(b) of
the Code) of which the Company is a member, would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), then the payments to
such Participant pursuant to Section 10.2 or 10.3 will be reduced to the largest
amount as will result in no portion of such payments being subject to the excise
tax imposed by Section 4999 of the Code; provided, however, that if such
Participant is subject to a separate agreement with the Company or a Subsidiary
which specifically provides that payments attributable to one or more forms of
employee stock incentives or to payments made in lieu of employee stock
incentives will not reduce any other payments under such agreement, even if it
would constitute an excess parachute payment, then the limitations of this
Section 10.4 will, to that extent, not apply.


11. Rights of Eligible Recipients and Participants: Transferability.


11.1. Employment or Service. Nothing in the Plan will interfere with or limit in
any way the right of the Company or any Subsidiary to terminate the employment
or service of any Eligible Recipient or Participant at any time, nor confer upon
any Eligible Recipient or Participant any right to continue in the employ or
service of the Company or any Subsidiary.


11.2. Rights as a Stockholder. As a holder of Incentive Awards (other than
Restricted Stock Awards), a Participant will have no rights as a stockholder
unless and until such Incentive Awards are exercised for, or paid in the form
of, shares of Common Stock and the Participant becomes the holder of record of
such shares. Except as otherwise provided in the Plan, no adjustment will be
made for dividends or distributions with respect to such Incentive Awards as to
which there is a record date preceding the date the Participant becomes the
holder of record of such shares, except as the Committee may determine in its
discretion.
 
11.3. Restrictions on Transfer. Except pursuant to testamentary will or the laws
of descent and distribution or as otherwise expressly permitted by the Committee
or the Plan, no right or interest of any Participant in an Incentive Award prior
to the exercise or vesting of such Incentive Award will be assignable or
transferable, or subjected to any lien; during the lifetime of the Participant,
either voluntarily or involuntarily, directly or indirectly by operation of law
or otherwise. A Participant will, however, be entitled to designate a
beneficiary to receive an Incentive Award upon such Participant's death, and in
the event of a Participant's death, payment of any amounts due under the Plan
will be made to, and exercise of any Options may be made by, the Participant's
legal representatives, heirs and legatees.


11.4. Non-Exclusivity of the Plan. Nothing contained in the Plan is intended to
modify or rescind any previously approved compensation plans or programs of the
Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.
 
 
-8-

--------------------------------------------------------------------------------

 
 
11.5. Securities Law and Other Restrictions. Notwithstanding any other provision
of the Plan or any agreements entered into pursuant to the Plan, the Company
will not be required to issue any shares of Common Stock under this Plan, and a
Participant may not sell, assign, transfer or otherwise dispose of shares of
Common Stock issued pursuant to Incentive Awards granted under the Plan, unless
(a) there is in effect with respect to such shares a registration statement
under the Securities Act and any applicable state securities laws or an
exemption from such registration under the Securities Act and applicable state
securities laws, and (b) there has been obtained any other consent, approval or
permit from any other regulatory body which the Committee, in its sole
discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.


12. Plan Amendment, Modification and Termination. The Board may suspend or
terminate the Plan or any portion thereof at any time, and may amend the Plan
from time to time in such respects as the Board may deem advisable in order that
Incentive Awards under the Plan will conform to any change in applicable laws or
regulations or in any other respect the Board may deem to be in the best
interests of the Company; provided, however, that (a) the Board will not have
the authority to amend the eligibility requirements for Options granted pursuant
to Section 6.7 of the Plan, or to modify the number of shares, exercise price,
exercisability, duration, manner of payment or other terms with respect to such
Options, more than once every six months, other than to comply with changes in
the Code, the Employee Retirement Income Security Act or the rules promulgated
thereunder; and (b) no amendments to the Plan will be effective without approval
of the stockholders of the Company if stockholder approval of the amendment is
then required pursuant to Rule 16b-3 under the Exchange Act or Section 422 of
the Code. No termination, suspension or amendment of the Plan may adversely
affect any outstanding Incentive Award without the consent of the affected
Participant; provided, however, that this sentence will not impair the right of
the Committee to take whatever action it deems appropriate under Sections 4.3
and 10 of the Plan.


13. Effective Date and Duration of the Plan. The Plan is effective as of
December 31, 2013, the date it was adopted by the Board. The Plan will terminate
at midnight on December 31, 2023, and may be terminated prior to such time to by
Board action, and no Incentive Award will be granted after such termination.
Incentive Awards outstanding upon termination of the Plan may continue to be
exercised, or become free of restrictions, in accordance with their terms.


14. Miscellaneous.


14.1. Governing Law. The validity, construction, interpretation, administration
and effect of the Plan and any rules, regulations and actions relating to the
Plan will be governed by and construed exclusively in accordance with the laws
of the State of California.


14.2. Successors and Assigns. The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
Participants.

 
Adopted by the Board of Directors on December 31, 2013.